Citation Nr: 0926269	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent between 
April 25, 2002 and March 29, 2008 for service-connected 
residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In May 2007, the Veteran and his spouse, accompanied by the 
Veteran's representative, testified at a hearing before the 
undersigned Veterans Law Judge at the Seattle, Washington RO.

The Board remanded this case in November 2007 for additional 
evidentiary development.  By rating decision of March 2009, a 
schedular 100 percent was again assigned for prostate cancer, 
effective from March 29, 2008 and a future examination will 
be scheduled.  For this reason, the Board will confine this 
decision to the period set forth on the preceding page.  

Finally, the Board notes that additional evidence was 
submitted into the claims file without a waiver of RO review.  
However, as such evidence clearly relates to the level of the 
Veteran's disability after March 29, 2008, it is not relevant 
to the issue currently under review and need not be addressed 
herein.


FINDING OF FACT

Between April 25, 2002 and March 29, 2008 the Veteran's 
residuals of prostate cancer were manifested by urinary 
incontinence that required wearing of absorbent material 
changed between two and four times a day.  



CONCLUSION OF LAW

The criteria for a disability rating of 40 percent between 
April 25, 2002 and March 29, 2008 for residuals of prostate 
cancer have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 
C.F.R. § 4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As the factual 
findings in this case do not show distinct time periods where 
the Veteran's disabilities exhibited symptoms that would 
warrant different ratings, staged ratings are not warranted 
here.  

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling. The 
note to this particular Diagnostic Code states the following:

Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of §3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

History and Analysis

Prior to April 25, 2002, the Veteran's residuals of prostate 
cancer was rated 100 percent disabling, pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528, from April 10, 2001, the 
effective date of the grant of service connection.  
Thereafter, the disability evaluation was assigned a 20 
percent disability rating.  In the present appeal, the 
Veteran is appealing the RO's assignment of a 20 percent 
disability rating for residuals of prostate cancer, effective 
from April 25, 2002.  As noted above, the Veteran has been 
again assigned a 100 percent disabling rating from March 29, 
2008, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Therefore, the issue before the Board is whether the Veteran 
is entitled to a disability evaluation in excess of 20 
percent between April 25, 2002 and March 29, 2008.  

An April 2002 VA examiner indicated the Veteran had urinary 
incontinence in the daytime and at night, and urination of 
approximately 6 times daily.  The examiner noted that the 
Veteran reported that he could not go 10 or 15 feet away 
because of leaking urine.  The examiner stated that the 
Veteran used pads occasionally, approximately 1 pad per week.  
In his February 2003 Notice of Disagreement the Veteran 
asserted that he continued to wear absorbent materials as 
needed.  An August 2003 letter from the Veteran's private 
physician, Dr. R.B., stated that the Veteran had radical 
prostate surgery for prostate cancer.  The physician 
indicated that the Veteran was left with a urinary problem of 
incontinence and dribbling of urine.  

The Veteran contended in his August 2003 substantive appeal 
that he wears a pad whenever he is out for any length of 
time, due to urine leakage.  He stated he could not control 
it as he had before surgery.  In addition, the Veteran stated 
that he told the April 2002 VA examiner that he indeed wore 
pads, due to the fact that after he urinates, he squirts 
urine.  A VA urology consult record from December 2003 
indicated that most of the time the Veteran had control, but 
especially after urination he had dribbling, which has 
required the use of pads.  The treatment record revealed the 
Veteran continued to wear a pad most of the time because of 
urinary incontinence.  A June 2004 VA urology consult showed 
the Veteran with continued mild urinary incontinence, 
characterized by more dribbling post-void, and some stress 
incontinence.  

In his December 2006 VA examination, the Veteran was noted to 
suffer from urinary incontinence.  He was noted to urinate 
approximately six to seven times during the day at intervals 
of every one to one and a half hours, and twice during the 
night, approximately every three hours.  The physician did 
not indicate whether the Veteran wore pads.  A May 2007 
letter from the Veteran's private physician, Dr. R.B., stated 
that the Veteran had radical prostate surgery for prostate 
cancer and was left with a urinary problem of incontinence 
and dribbling of urine.  

In May 2007 testimony before the undersigned, the Veteran set 
forth arguments indicating that his residuals of prostate 
cancer were worse than they were at the time of his VA 
examination in December 2006.  In addition, the Veteran 
testified that he had urinary leakage and wore pads that he 
must change four to five times in a 24 hour period.  The 
Veteran also testified that he wore pads when he went for a 
long trip and that the number of pads varies with conditions.  
The Veteran's spouse testified that the Veteran had urinary 
leakage problems and incontinence.  She also testified that 
he wore a pad for incontinence and wore spare underwear to 
avoid an embarrassing problem.  

Records received from the Social Security Administration 
(SSA) show that in a May 2006 determination Veteran was 
judged disabled since September 2005 from osteoarthritis and 
allied disorders.  This determination also indicated a 
secondary diagnosis of essential hypertension.  The records 
associated with the determination do not address the 
Veteran's residuals of prostate cancer.

A February 2009 VA examiner noted that the Veteran's prostate 
cancer had recurred as of March 2008 and he had just finished 
radiation therapy in February 2009.  

The preponderance of the competent medical evidence of record 
and the Veteran's testimony at his hearing on appeal show 
that the residuals of his prostate cancer are, primarily, 
associated with voiding dysfunction.  Voiding dysfunction is 
rated on the basis of the particular condition: urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  In this case, the evidence shows that the Veteran 
experiences frequency and urine leakage.

A 20 percent rating is warranted for urinary frequency, 
manifested by daytime voiding intervals between one and two 
hours, or; awakening to void three to four times per night.  
A 40 percent rating is warranted for urinary frequency, 
manifested by daytime voiding more than once an hour, or; 
awakening to void five or more times per night. 

A 20 percent rating is warranted for continual urine leakage, 
post-surgical urinary diversion, when there is urinary 
incontinence or stress incontinence requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A 40 percent rating is warranted when there is 
urinary incontinence or stress incontinence requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 60 percent rating is warranted when there 
is urinary incontinence or stress incontinence requiring the 
use of an appliance or wearing of absorbent materials which 
must be changed more than 4 times per day.  Id.

The Board finds the evidence of record reflects that the 
Veteran's urinary frequency is not characterized by daytime 
voiding more than once an hour, or awakening to void five or 
more times a night.  Therefore the Veteran does not meet the 
criteria for a 40 percent rating for urinary frequency and 
the Board will turn to an analysis of urinary leakage.  

The August 2002 rating decision granted service connection 
and assigned an initial 20 percent rating for the Veteran's 
residuals of prostate cancer, from April 25, 2002.  The Board 
finds, however, that the evidence shows the Veteran meets the 
criteria for a 40 percent rating from his service-connected 
residuals of prostate cancer from April 25, 2002 to March 29, 
2008.  

The Board has a duty to assess the credibility of the 
evidence of record.  See Smith v. Derwinski, 1 Vet. App. 235, 
237-38 (1991).  The Board must analyze the credibility and 
probative value of the lay evidence, including testimony, and 
offer reasons or bases for the rejection of such lay 
evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991) 
(lay testimony of post-service continuous symptoms of 
asthma).  Competent lay testimony "can be rejected only if 
found to be mistaken or otherwise deemed not credible."  
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  There is 
nothing in the record to cause the Board to question the 
Veteran's credibility.  

When there is approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the April 
2002 VA examiner indicated the Veteran only used pads 
occasionally, this is somewhat inconsistent with the notation 
in the same examination report that the Veteran could not go 
10 or 15 feet away because of leaking urine.  In addition, 
the VA treatment records from 2003 and 2004 and the Veteran 
and his spouse's contentions and testimony sustain that the 
Veteran was wearing pads for his leakage and that these pads 
needed to be changed at least twice a day.  

Therefore, the Board finds that the evidence that the Veteran 
required the wearing of absorbent materials which must be 
changed 2 to 4 times a day to be in equipoise and so resolved 
in favor of the Veteran.  This rate of changing of absorbent 
material meets or more nearly approximates the schedular 
criteria for a 40 percent evaluation than that of a 20 
percent evaluation for his service-connected residuals of 
prostate cancer.

The Veteran's symptoms do not meet the criteria for a 60 
percent rating for residuals of prostate cancer, however.  
During his hearing before the undersigned in May 2007, the 
Veteran reported that he used 4 to 5 pads, daily, to control 
urinary incontinence.  But he also indicated that it depended 
on conditions and that he used more for longer trips.  The 
evidence, such as his written contentions, December 2003 and 
June 2004 VA treatment records and December 2006 VA 
examination report, does not show that he routinely changed 
pads more than four times a day.  Such a rate meets or more 
nearly approximates the schedular criteria for a 40 percent 
evaluation.  

Consequently, the Board finds that the initial disability 
picture from April 25, 2002 to March 29, 2008 of the 
Veteran's service-connected residuals of prostate cancer does 
not more nearly approximate the criteria for a 60 percent 
evaluation than those for a 40 percent evaluation.  See 
Fenderson, supra.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2008).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected residuals of prostate cancer.  Moreover, as 
discussed above, the schedular criteria for higher ratings 
have not been shown for this time period.

Although the Board acknowledges the surgeries the Veteran 
underwent for his prostate cancer both before and after the 
period of time on appeal, the record reflects that the 
Veteran has not required frequent hospitalizations for his 
residuals of prostate cancer during the period of time on 
appeal.  The Veteran has not indicated that the disability 
interferes with his employment; rather there are indications 
in the record he became unable to work as a result of a non 
service-connected knee disability.  In sum, there is no 
indication in the record that the average industrial 
impairment from this disability alone would be in excess of 
that contemplated by the assigned evaluation.  For these 
reasons, a referral for an extraschedular rating is not 
warranted.

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a February 2002 letter sent 
before the issuance of the rating decision granting service 
connection for residuals of prostate cancer, the Veteran was 
advised of his and VA's respective claim development 
responsibilities and was asked to identify sources of 
evidence concerning the claimed disability.  The Board notes 
that VAOPGCPREC 8-2003 held that, if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  A July 
2003 statement of the case (SOC) and subsequent supplemental 
SOCs in August 2006, January 2007 and April 2009 explained 
what specific regulatory provisions govern his residuals of 
prostate cancer and why the increased initial rating claim 
remained denied.  A January 2008 letter provided notice of 
the evidence and information necessary for establishing an 
initial rating.  See Dingess.  This notice was followed by a 
subsequent April 2009 readjudication of the claim.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his available service treatment records.  
The record also contains VA treatment records and private 
medical records.  SSA disability records were obtained.  The 
Veteran was given VA examinations in connection with the 
claim.  The Veteran submitted lay statements.  The Veteran 
also testified before the undersigned during a Travel Board 
hearing.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal, and 
he has done so.  Neither the Veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An evaluation of 40 percent between April 25, 2002 and March 
29, 2008 for service-connected residuals of prostate cancer 
is granted, subject to the controlling  criteria applicable 
to the payment of monetary benefits.  



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


